Citation Nr: 0208476	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a back disorder has been submitted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1967.

This appeal arises from an October 1998, Department of 
Veterans Affairs Regional Office (VARO), Lincoln, Nebraska 
rating decision, which denied reopening the appellant's claim 
for entitlement to service connection for a back disorder, on 
the basis that new and material evidence sufficient to 
warrant reopening of the appellant's claim had not been 
submitted.  The Board likewise found no new and material 
evidence in a decision dated in May 2000. 

The appellant subsequently appealed the May 2000 Board 
decision.  The Secretary filed Appellee's Motion for Remand 
and to Stay Proceedings.  This motion requested a remand for 
Board consideration of the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (November 9, 2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see also 
implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The appellant did not respond.  On July 9, 2001, 
the Court of Appeals for Veterans Claims (the Court) issued 
an Order which vacated the May 2000 Board decision and 
remanded it to the Board for readjudication consistent with 
its order.  


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for a back disorder in a final November 
1972 decision.

2.	Pertinent evidence submitted with regard to the 
appellant's request to reopen his claim for service 
connection for a back disorder since the Board's November 
1972 decision includes a letter from the appellant's 
mother dated in June 1998; letters from fellow servicemen 
dated in February 1998 and March 1998; and a letter from 
the appellant to his grandparents apparently written 
sometime during his active service, although the exact 
date is unknown.

3.  The evidence received since the Board's November 1972 
decision is cumulative.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a back disorder has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for a back disorder.  The last final decision on this issue 
was a November 1992 Board decision.  38 U.S.C.A. §§ 5108, 
7104 (West 1991).

As a preliminary matter, it is necessary to consider whether 
further development of the claim is required under the 
provisions of the VCAA.  Although the final regulations have 
not been codified, the Board is bound by the law as it 
currently exists, and 38 U.S.C.A. § 5103A(f) specifies that 
the changes do not require VA to reopen a previously 
disallowed claim unless new and material evidence has been 
received.  

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In June 1972, the RO initially denied the appellant's claim.  
The appellant appealed the denial to the Board, but the Board 
affirmed the RO's denial by a decision in November 1972.  In 
making its denial, the Board considered the appellant's 
service medical records, a letter from L. M. A., M.D., 
statements from the appellant's parents, and a VA examination 
report of May 1972.  Although the appellant had received 
treatment for his back in October 1964, the Board concluded 
that the medical evidence of record showed that the condition 
was acute and transitory in nature and the appellant did not 
return for further treatment after October 1964.  Thus, the 
treatment that the appellant received after service was not 
related to the in-service complaints of a back disorder in 
October 1964, and the Board denied his claim.  The appellant 
and his representative were notified of the Board's denial in 
November 1972.

Pertinent evidence associated with the claims file since 
November 1972 includes a letter from the appellant's mother 
dated June 1998; letters from fellow servicemen dated in 
February 1998 and March 1998; and a letter from the appellant 
to his grandparents apparently written sometime during his 
active service, although the exact date is unknown.

Because the Board decision of November 1972 is final, the 
Board may not reopen the case absent new and material 
evidence.  At the time of the Board's November 1972 decision, 
the Board had before it lay statements which indicated that 
the appellant experienced back pain during service and that 
he continued to experience back pain thereafter.  The Board 
also had before it a reported medical history consistent 
therewith, as well as medical evidence of an existing 
disorder in July 1970 and May 1972.  A medical nexus opinion 
linking the appellant's back disorder to the injury in 
service or the reported history of symptomatology was 
lacking.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997)

The lay statements submitted since November 1972 duplicate 
statements already before the Board at that time and are 
cumulative of those statements.  Like prior lay statements 
submitted by the appellant, they were authored by individuals 
who lacked the competence to provide a medical opinion 
concerning the etiology of a current disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The lay 
statements submitted since November 1972, as such, fail to 
provide the nexus between any current disability and any back 
disorder in military service.  Because the evidence submitted 
since 1972 is not new and material, the Board's prior 
decision remains final and is not reopened.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a back disorder is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


